Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.

Regarding independent claims 1 and 45:
Applicant submitted that Boon (US 20160192396) does not disclose or suggest "receiving downlink control information (DCI) ... comprising ... an indication of one or more parameters associated with a Clear Channel Assessment (CCA) occasion, the CCA occasion corresponding to a time period to conduct one or more CCAs, the one or more parameters associated with a DCI format for uplink grant," and "identifying the CCA occasion based at least on the determined start time for the UL transmission and at least one of the one or more parameters associated with the CCA occasion indicated in the DCI," as recited in the claims. See Remarks 9-10. The Examiner respectfully disagrees.
Boon discloses that a Fixed Frame Period (FFP) configuration is included in a PDCCH/EPDCCH UL grant (i.e. DCI format 0) that schedules an UL transmission on an LAA carrier. See Boon [0107].
Figures 12 and 13 demonstrate an association between CCA and FFP configurations. Before a UE transmits on a subframe, the UE performs CCA before the See Boon [0104-0105]. Hence, the FFP configuration controls how CCA is conducted and controls the CCA periodicity/cycle length as well. 
Therefore, Boon teaches that DCI format 0 (uplink grant) comprises configurations of FFP, wherein the FFP is associated with CCA. Thus, FFP is associated with CCA and also associated with DCI format 0 for uplink grant. (i.e. downlink control information (DCI) ... comprising ... an indication of one or more parameters associated with a Clear Channel Assessment (CCA) occasion… the one or more parameters associated with a DCI format for uplink grant).
An UL grant schedules UL transmission on a LAA carrier, i.e. the start of the UL transmission, and also configures FFP within an UL period. When a UE receives an UL grant, it knows the start of the UL transmission as well as the start of FFP. If the UE knows the start time and the end time of a UL period, the UE determines an FFP start time. The UE determines the first available CCA slot and the first available FFP by determining the first available k. see Boon [0110, 0114-0115].
Therefore, Boon discloses that the UE determines FFP in relation to the start time of the UL transmission and consequently determines the first available CCA slot (before the first available FFP). (i.e., "identifying the CCA occasion based at least on the determined start time for the UL transmission and at least one of the one or more parameters associated with the CCA occasion indicated in the DCI”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 19, 45-48, 50, and 52 are rejected under 35 U.S.C. 102(a)(2) as
being anticipated by Boon (US 20160192396).

Regarding claim 1, Boon discloses a method performed by a wireless transmit/receive unit (WTRU) (FIG. 3, User Equipment), the method comprising:
receiving downlink control information (DCI) (control information is included in a UL grant for a LAA carrier. A number of transport blocks scheduled by the UL grant is one for the multiple subframe transmission.
To achieve DCI signaling overhead reduction, an uplink multiple coding scheme (UL MCS) and a UL resource allocation (such as resource block assignment and demodulation reference signal (DM-RS) cyclic shift and orthogonal cove code (OCC) index) are common for all the UL subframes/HARQ processes/transport blocks allocated; [0118-0119]), the DCI comprising: 
(FFP configuration information is configured and/or reconfigured by an L1 signaling such as PDCCH/EPDCCH signaling. FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
It is well known in the art that DCI (i.e. DCI format 0) is for uplink grant); and
an indication of one or more parameters associated with a Clear Channel Assessment (CCA) occasion, the CCA occasion corresponding to a time period to conduct one or more CCAs (If the channel is occupied, the UE skips the FFP and performs CCA just before the start of the next FFP. UE skips one subframe and performs CCA again just before the start of the next subframe that is within the same FFP for the FFP that is longer than one subframe. If the CCA then indicates the channel is unoccupied, the UE transmits during up to the remaining maximum channel occupancy time within the same FFP; [0105].
FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107]),
the one or more parameters associated with a DCI format for uplink grant (FFP configuration information is configured and/or reconfigured by an L1 signaling such as PDCCH/EPDCCH signaling. FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
FFP is associated with uplink grant (DCI format 0));
(UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied; [0114]);
identifying the CCA occasion based at least on the determined start time for the UL transmission and at least one of the one or more parameters associated with the CCA occasion indicated in the DCI (UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. a CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP; [0114-0115]), 
wherein the CCA occasion is before the determined start time for the UL transmission (before a UE transmits on a subframe 1250, 1350, the UE performs CCA; [0104]);
performing the one or more CCAs on a channel during the CCA occasion (Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot; [0114]);
determining whether the channel is at least one of available or unavailable based on the one or more CCAs; and sending the UL transmission at the determined start time via the channel on a condition that the channel is determined to be available (UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot; [0114]).

Regarding claim 2, Boon discloses wherein the channel is an unlicensed channel (process uplink and downlink channels on unlicensed spectrum; [0046]).

Regarding claim 3, Boon discloses wherein receiving the DCI comprises receiving an indication of at least a start of a block of UL subframes and a length of the block of UL subframes (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).

Regarding claim 4, Boon discloses wherein identifying the CCA occasion further comprises identifying the CCA occasion based at least in part on whether the UL transmission is within the block of UL subframes (A UL transmission on a LAA carrier is scheduled by a UL grant. Upon reception of a UL grant that is in a UL period or a DL period, a UE performs CCA check on the first available CCA slot and transmits in the first available FFP if a channel is unoccupied. If the channel is occupied, the UE tries CCA check again on a next available CCA slot. a CCA slot is available before a next FFP. In another embodiment, a CCA slot is available before a next subframe within the same FFP; [0114-0115]).

Regarding claim 7, Boon discloses wherein the UL grant further indicates a time allocation of a range of the one or more subframes and a duration of the time allocation (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107]).

Regarding claim 19, Boon discloses wherein the DCI is received from a network entity, the network entity being at least one of: an evolved NodeB (eNB or a cell (To achieve DCI signaling overhead reduction, an uplink multiple coding scheme (UL MCS) and a UL resource allocation (such as resource block assignment and demodulation reference signal (DM-RS) cyclic shift and orthogonal cove code (OCC) index) are common for all the UL subframes/HARQ processes/transport blocks allocated; [0119]).

Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 2.

Regarding claim 48, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 50, the claim is interpreted and rejected for the reasons cited in claim 19.
Regarding claim 52, the claim is interpreted and rejected for the reasons cited in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Mukherjee et al. (US 20180317246).


In an analogous art, Mukherjee discloses wherein the one or more parameters associated with the CCA occasion identify a length of the CCA occasion (If the wireless device 120 is scheduled for UL transmission on subframe n on a LAA cell in unlicensed spectrum, the weight may be mapped to a certain LBT setting including LBT algorithm and its corresponding parameters, for example, the initial CCA sensing time, extended CCA sensing time and range of random backoff number for eCCA. LBT setting may be sent to wireless device 120 in UL grant. In another example, an index may be sent to the wireless device 120 in the UL grant by which the wireless device 120 may map the index to the corresponding LBT settings; [0129]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Mukherjee in the system of Boon in order to provide support for LBT with QoS differentiation in unlicensed spectrum, which leads to better and fairer sharing of the unlicensed spectrum with other technologies such as Wi-Fi (Mukherjee; [0121]).

Regarding claim 49, the claim is interpreted and rejected for the reasons cited in claim 5.

Claims 42 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Boon in view of Wang (US 20130039297).

Regarding claim 42, Boon discloses receiving the indication of at least the start of the block of UL subframes and the length of the block of UL subframes (An FFP is fixed or configurable by a network. For example, the FFP is configured from the range of 1 ms to 10 ms; [0101].
the FFP configuration is included in a PDCCH/EPDCCH UL grant that schedules a UL transmission on an LAA carrier; [0107].
the UE determines an FFP start times as P.times.k+t.sub.0, where k.epsilon.[0, . . . K-1], t.sub.0 is the start time of the current UL period and P is the configured FFP duration; [0110]).
Boon does not expressly disclose receiving a group DCI, and decoding the group DCI with a Radio Network Temporary Identifier (RNTI) corresponding to the group DCI.
In an analogous art, Wang discloses receiving a group DCI, and decoding the group DCI with a Radio Network Temporary Identifier (RNTI) corresponding to the group DCI (One of the RRC message parameter may contain a group identity information (e.g., a group-radio network temporary indicator (G -RNTI) which can be used to obtain the Downlink Control Information ( DCI) by decoding the PDCCH. In other words, the RRC message may assign each UE group an identity, and this group identity information may be used in the PDCCH to indicate the DL/UL assignment information for the aggregate transmission. For example, parameters such as G-RNTI and/or SPS C-RNTI may be encoded and/or decoded with the cyclic redundant code (CRC) of the DCI in the PDCCH; [0034]
UEs may blindly decode the control region 50 and obtain a plurality of DCIs with different identifiers such as C-RNTI, G-RNTI, P-RNTI, SI-RNTI, SPS C-RNTI, . . . . For example, a UE is previously assigned with a group identifier G -RNTI# in a previously transmitted RRC message, then the UE may decode a DCI by the G -RNTI# and the DCI may indicate that the UE's DL resource is allocated in a resource block#22 (RB#22) in the data region 52; [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang in the system of Boon in order to enable transmitting of aggregated data from the base station using the same control signaling, thus reducing control signal overhead, and avoiding the need for transmitting specific downlink assignment messages or uplink grant messages over a physical downlink control channel (PDCCH) (Wang; [0029]).

Regarding claim 51, the claim is interpreted and rejected for the reasons cited in claim 42.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhushan et al. (US 20150071060), “Coupling Uplink And Downlink CCA In LTE-U.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413